Allowance
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott Tulino (48,317) on 02/19/2021.
Please amend the claims as follows. 
In re Claim 17, line 6, after “is in contact with the rear cover” delete [. Each] and in its place add --, each—so as to read “is in contact with the rear cover, each second retainer wall is in engagement with the rear cover to define a partially closed space inside each group of second slits.” 
REASONS FOR ALLOWANCE
Claims 1-2, 4-15 and 17-20 are hereby deemed patentable. 
The specific limitations in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Lo et al. (US Publication 2007/0064378) discloses a display panel 41, comprising: a front surface, a back surface arranged opposite to the front surface, and a side surface between the front surface and the back surface, wherein the front surface comprises a display region, at least one first clamping structure (Figure 2C) is arranged at the side surface of the display panel, the first clamping structure comprises a first protrusion 4222 and a first elastic structure 422, and the first protrusion is arranged on the corresponding first elastic structure.
However, Lo does not disclose the incorporated limitations from prior Claim 3 that are now in Claim 1.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841